DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 6, drawn to an augmented reality system, classified in CPC G06T 19/006.
II. Claims 7 - 9, drawn to a computer-implemented method for three-dimensional graphical rendering of objects on a display, classified in CPC G06F 3/0346. 
III. Claim 10, drawn to a computer-implemented neural signal processing system, classified in CPC G06K 9/00973. 
IV. Claims 11, 12 drawn to a computer-implemented method for neural network signal processing, classified in CPC G06T 2207/20084. 

The inventions are independent or distinct, each from the other because:
Invention I is directed to a system comprising : a memory and at least one processor coupled to the memory in a computer, a display system, an electronic system, or an electro-mechanical system, configured to present on a display device a three-dimensional graphical user interface (3D GUI); wherein said 3D GUI is configured to allow maneuvering an object in a 3D space, wherein said maneuvering comprises changing the position and form of said object and is represented by said 3D GUI by a motion of at least three independent degrees of freedom, said motion being characterized by either linear or non-linear motion vectors, or both; and said space being augmented by additional dimensions for characterizing features, wherein said linear and non-linear motion vectors represent translational and rotational motion respectively and are generated by a single gestural motion of a navigational device on a reference surface without applying the input of other motion detection devices.
Invention II is directed to a computer-implemented method for three dimensional (3D) graphical rendering of objects on a display, comprising the steps of: rendering a plurality of three dimensional graphical vectors referenced to at least one vanishing point(s); wherein a position of said vanishing point(s) can be manipulated by an artificial intelligence technique; and dividing said plurality of three dimensional graphical vectors tracked by said method into one or more classes, each of which forms a margin with one another that is configured to be recognized by an Al (artificial intelligence) method; wherein, when said margin reaches different values, said method recognizes that occurrence and generates graphical rendering effects, or supports levels of interaction between a user and said method. 
Invention III is directed to a computer-implemented neural signal processing system configured to reduce the processing load or time carried out by said computer for classifying a plurality of neural signals while maintaining the accuracy of results of said processing within a user acceptable range, comprising;49 NU17-002Busing the classification functionality of a support vector machine (SVM) stored as a module in a 3D GUI, either in hardware or software formation, creating a plurality of multidimensional feature vectors based on a set of raw input data comprising a 3D image, or a 3D vector graphic, or acoustic data in multiple frequency channels, or a vector field, all of whose profiles can be mapped to a 2D image frame; designating a plurality of vanishing points in said 2D image frame, such that the apparent degrees of freedom of said raw input data after being mapped to said 2D image frame follow a consistent trend of decreasing toward one of said vanishing points, by manipulating the positions of said vanishing points in said 2D image frame automatically, or by an in-situ manual process using 3D navigational device that provides means of changing said 2D image frame by more than three degrees of freedom, the total dimension or size of the vector space constructed by said plurality of multidimensional feature vectors can be manipulated and reduced, which subsequently causes the processing load of said computer in said computer-implemented said neural network system to be reduced correspondingly while the accuracy of result of said neural network system is till maintained at a level acceptable to the user.
Invention IV is directed to a computer-implemented method for neural network signal processing using a computer configured to utilize a three dimensional graphical user interface (3D GUI) shown on a display, said method comprising the steps of; using the classification functionality of a support vector machine downloaded in a module in said 3D GUI, creating a plurality of multidimensional feature vectors based on a set of raw input data comprising a 3D image, or a 3D vector graphic, or acoustic data in multiple frequency channels, or a vector field, all of whose profiles can be mapped to a 2D image frame; designating a plurality of vanishing points in said 2D image frame, such that the apparent degrees of freedom of said raw input data after being mapped to said 2D image frame follow a consistent trend of decreasing toward one of said vanishing points, manipulating the positions of said vanishing points in said 2D image frame automatically, or by50 NU17-002B an in-situ manual process using 3D navigational device that provides means of changing said 2D image frame by more than three degrees of freedom, whereby the total dimension or size of the vector space constructed by said plurality of multidimensional feature vectors can be manipulated and reduced from 3D to 2.5D, which reduction subsequently causes a processing load of said computer in said computer-implemented neural network processing system to be reduced correspondingly while the accuracy of result of said neural network system is till maintained at a level acceptable to the user.
Invention I is differed from Invention II because Invention I is a system and Invention II is a computer-implemented method for three dimensional (3D) graphical rendering of objects on a display.
Invention I is differed from Invention III because Invention I is a system and Invention III is a computer-implemented neural signal processing system configured to reduce the processing load or time carried out by said computer for classifying a plurality of neural signals while maintaining the accuracy of results of said processing within a user acceptable range.
Invention I is differed from Invention IV because Invention I is a system and Invention IV is a computer-implemented method for neural network signal processing using a computer configured to utilize a three dimensional graphical user interface (3D GUI) shown on a display.
Invention II, III and IV are different because methods steps of Invention II, III and IV are different. 
Invention I, II, III and Invention IV are distinct inventions.
Further, Invention I, II, III, Invention IV are classified different and separate classifications.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Please note the different areas of search that are required and the same prior art would not reasonably read on the different inventions. Thus, there is a serious burden on examiner to have to search for both of the claimed inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693